IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER KOSTYSHYN and §
PATRICIA KOSTYSHYN, § No. 430, 2015
§
Defendants Below, §
Appellants, §
§ Court BelowwSuperior Court
v. § of the State of Delaware,
§ in and for New Castle County
CITY OF WILMINGTON, § CA. No. 13J-01724
§
Plaintiff Below, §
Appellee. §

Submitted: September 21, 2015
Decided: October 6, 2015

O R D E R

This 6th day of October 2015 , it appears to the Court that, on August 19,
2015, the Clerk issued an amended notice to the appellants directing both of
them to show cause why this appeal should not be dismissed for their failure
to comply with Supreme Court Rule 42 in appealing an interlocutory Superior
Court order and, as to Peter Kostyshyn, for his failure to pay the required ﬁling
fee in accordance with this Court’s Order in Kostyshyn v. State, 2015 WL
3647273 (Del. June 9, 2015). Despite ﬁling several non-responsive
documents, neither appellant has ﬁled a response to the notice to Show cause
within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed by both appellants.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to
Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/s/ Randy 1 Holland
Justice

ire-é